ante, p. 896. The motion for leave to file brief of Congress of Industrial' Organizations, as amicus curiae, is denied. The petition for rehearing is denied.
Mr. Justice Frankfurter joins the Court in denying the motion of the Congress of Industrial Organizations for leave to file a brief amicus curiae, but desires to add the following:
The United States, like any other party to a litigation, may refuse consent for any reason or no reason, selectively or uniformly, to the filing of a brief here on behalf of an amicus curiae. But such action by the Solicitor General is to be deemed to be taken entirely at his discretion, in no wise governed by a rule of this Court or the policy underlying it.